Citation Nr: 1134646	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to March 27, 2001, a rating in excess of 40 percent for the period from March 27, 2001 to September 10, 2004, and a rating in excess of 20 percent for the period beginning September 10, 2004, for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to July 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal comes from the initial evaluation assigned for the Veteran's service connected low back disorder.  Review of the record shows that the Veteran was awarded service connection by rating decision dated in June 2001 on the basis that a low back disorder was aggravated by the Veteran's service-connected right knee disability.

The case was remanded by the Board in July 2003 and September 2005.

The Board then denied a rating in excess of 20 percent for a back disorder in a July 2006 decision.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a May 2007 Order, following a Joint Motion for Remand and to Stay Further Proceedings (Joint Motion).  The parties requested that the Court vacate the Board's July 2006 decision and remand the matter so that the Board could provide adequate reasons and bases in support of the determination that application of a pre- aggravation rating was warranted.  The Court granted the Joint Motion and remanded the case to the Board.

In an August 2007 decision, the Board denied an initial rating in excess of 20 percent for a low back disorder for the period prior to March 27, 2001, granted a 40 percent rating for the period from March 27, 2001 to September 10, 2004, and a 20 percent rating thereafter.  In September 2007, the RO effectuated the Board's decision.

The appellant appealed the Board's decision to the Court.  In an April 2009 memorandum decision, the Court vacated the Board's decision and remanded the matter so that the Board could provide adequate reasons and bases in support of the determination that application of a pre-aggravation rating and to address whether a medical examination and opinion evaluating the level of preaggravation disability was warranted.

The Board notes that although the Court vacated the entire Board decision, in a September 2007 rating decision, the RO, in pertinent part, effectuated the Board's decision that granted an increased 40 percent rating for the period from March 27, 2001 to September 10, 2004.  Nothing done by the Board in this document or subsequent decision should be taken to complicate that award.

In August 2010, the Board remanded this matter for additional notice and development actions. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the August 2010 remand, in pertinent part, instructed the RO/AMC to obtain a VA examination that reflects the current severity of the Veteran's service-connected low back disorder, to include both orthopedic and neurological findings.  In addition, the Board instructed the RO/AMC to obtain an opinion to determine the actual level of preaggravation disability of the Veteran's low back disorder by the Veteran's service-connected right knee disability.

While an August 2010 VA spine examination was afforded the Veteran that provided orthopedic findings, no neurological examination was performed.  In addition, the VA spine examiner failed to address the level of preaggravation.  The opinion expressed was to the effect that the back disability should not be service connected.  This was not responsive to the development needed.

Hence, the Board finds that another remand is warranted to obtain the requested neurological findings and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate VA examinations, by a panel of 2 physicians, to include a spine specialist and a neurological specialist, who have not previously examined the Veteran.  The claims folder must be made available to the examiner performing each examination, and those examiners are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examinations should set out orthopedic and neurological findings reflecting the extent and severity of the Veteran's low back disability.

The examiners are requested to provide a consensus opinion addressing the following:  The Veteran's low back disorder was initially found to have been aggravated by his service-connected right knee disability.  However, there is no definitive opinion as the quantity of degree of additional disability resulting from the aggravation (other than a September 2004 VA examination report reflecting that the Veteran's back problem might have been aggravated by 15 percent).  Therefore, the examiner(s) is requested first to address whether based on the medical evidence of record, it is medically possible to quantify the percentage that the Veteran's low back disorder has been aggravated by his service-connected right knee disability.  If not, such finding should be explained in detail.  If so, the examiner is requested to provide an opinion that quantifies the degree of additional disability to the low back disorder resulting from the aggravation by the Veteran's service-connected right knee disability.

The examiners are requested to reconcile the findings in the September 2004 VA examination (of aggravation by 15 percent) with the August 2010 VA examiner's opinion that the Veteran's low back disability is "much much less likely than not secondary to his knee condition" and that service connection for his low back disability as secondary to his right knee disability was in error.  

Each examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  The examinations and opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any actions are deficient, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


